OPINION

Per Curiam:

Less than 5 years after the City of North Las Vegas commenced condemnation proceedings, trial started and was then continued. When an effort was made to complete the trial several years later, the court, sua sponte, dismissed City’s proceeding “with prejudice” to the property owner, for failure to proceed with diligence. The property owner has not had his day in court on the issue of compensation. NRS 37.110. Nor has a final order of condemnation been entered, NRS 37.160, although the property has been occupied by City as a street, pending entry of a final judgment. NRS 37.100. We therefore reverse and remand the case with instructions to the court below to have a trial for the purpose of assessing the value of the property sought to be condemned, and thereafter to enter an appropriate order of condemnation in accordance with NRS chapter 37.